                                                                     Case 2:16-cv-02561-RFB-PAL Document 54 Filed 03/18/19 Page 1 of 12



                                                                ARIEL E. STERN, ESQ.
                                                            1   Nevada Bar No. 8276
                                                                REX D. GARNER, ESQ.
                                                            2   Nevada Bar No. 9401
                                                                AKERMAN LLP
                                                            3   1635 Village Center Circle, Suite 200
                                                                Las Vegas, NV 89134
                                                            4   Telephone: (702) 634-5000
                                                                Facsimile: (702) 380-8572
                                                            5   Email: ariel.stern@akerman.com
                                                                Email: rex.garner@akerman.com
                                                            6
                                                                Attorneys for Plaintiff The Bank of New York
                                                            7   fka The Bank of New York, as Trustee for the
                                                                Certificateholders CWABS, Inc., Asset-Backed
                                                            8   Certificates, Series 2006-6
                                                            9                                       UNITED STATES DISTRICT COURT
                                                           10
                                                                                                         DISTRICT OF NEVADA
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11
               1635 VILLAGE CENTER CIR., SUITE 200




                                                                THE BANK OF NEW YORK FKA THE BANK                        Case No.: 2:16-cv-02561-RFB-PAL
                     LAS VEGAS, NEVADA 89134




                                                           12   OF NEW YORK, AS TRUSTEE FOR THE
AKERMAN LLP




                                                                CERTIFICATEHOLDERS  CWABS,    INC.,
                                                           13                                                            STIPULATED PROTECTIVE ORDER
                                                                ASSET-BACKED CERTIFICATES, SERIES
                                                           14   2006-6,

                                                           15                         Plaintiff,
                                                                v.
                                                           16
                                                                STAR HILL HOMEOWNERS ASSOCIATION;
                                                           17
                                                                SBW   INVESTMENT,     LLC;  NEVADA
                                                           18   ASSOCIATION SERVICES, INC.; and SFR
                                                                INVESTMENTS POOL 1, LLC,
                                                           19
                                                                                      Defendants.
                                                           20

                                                           21
                                                                             Subject to the court's approval, The Bank of New York fka The Bank of New York, as Trustee
                                                           22
                                                                for the Certificateholders CWABS, Inc., Asset-Backed Certificates, Series 2006-6 Star Hill
                                                           23
                                                                Homeowners Association, and SFR Investments Pool 1, LLC stipulate as follows:
                                                           24
                                                                             To expedite the flow of discovery, facilitate the prompt resolution of disputes over
                                                           25
                                                                confidentiality, adequately protect material claimed to be confidential, and ensure protection is
                                                           26
                                                                afforded only to material so designated, it is, pursuant to the Court's authority under FED. R. CIV. P.
                                                           27
                                                                26(c), ORDERED this Protective Order shall govern the disclosure, handling and disposition of
                                                           28
                                                                                                                   1
                                                                48273261;1
                                                                    Case 2:16-cv-02561-RFB-PAL Document 54 Filed 03/18/19 Page 2 of 12




                                                            1   documents in this litigation as follows:

                                                            2                1.    Application.

                                                            3                1.1   This Protective Order shall govern any document, information or other material that is

                                                            4   designated as containing "Confidential Information" as defined herein, and is produced in connection

                                                            5   with this litigation by any person or entity (the "producing party"), whether in response to a discovery

                                                            6   request, subpoena or otherwise, to any other person or entity (the "receiving party") regardless of

                                                            7   whether the person or entity producing or receiving such information is a party to this litigation.

                                                            8                2.    Definitions.
                                                            9                2.1   Confidential Information. "Confidential Information" shall mean and include, without

                                                           10   limitation, any non-public information that concerns or relates to the following areas: confidential
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11   proprietary information, trade secrets, practices and procedures, personal financial information,
               1635 VILLAGE CENTER CIR., SUITE 200
                     LAS VEGAS, NEVADA 89134




                                                           12   commercial, financial, pricing, budgeting, and/or accounting information, information about existing
AKERMAN LLP




                                                           13   and potential customers, marketing studies, performance projections, business strategies, decisions

                                                           14   and/or negotiations, personnel compensation, evaluations and other employment information, and

                                                           15   confidential proprietary information about affiliates, parents, subsidiaries and third-parties with

                                                           16   whom the parties to this action have or have had business relationships.

                                                           17                2.2   Documents. As used herein, the term "documents" includes all writings, records, files,

                                                           18   drawings, graphs, charts, photographs, e-mails, video tapes, audio tapes, compact discs, electronic

                                                           19   messages, other data compilations from which information can be obtained and other tangible things

                                                           20   subject to production under the Federal Rules of Civil Procedure.

                                                           21                3.    Initial Designation.

                                                           22                3.1   Good Faith Claims. Claims of confidentiality will be made only with respect to

                                                           23   documents, other tangible things and information that the asserting party has a good faith belief are

                                                           24   within the definition set forth in subparagraph 2.1 of this Protective Order. Objections to such claims

                                                           25   made pursuant to paragraph 5, below, shall also be made only in good faith.

                                                           26                3.2   Produced Documents. A party producing documents that it believes constitute or

                                                           27   contain Confidential Information shall state that the material is being produced under this Protective

                                                           28   Order by describing the documents or materials to be treated as confidential in writing, by page or
                                                                                                                   2
                                                                48273261;1
                                                                    Case 2:16-cv-02561-RFB-PAL Document 54 Filed 03/18/19 Page 3 of 12




                                                            1   bates number wherever possible and/or shall produce copies bearing a label that contains or includes

                                                            2   language substantially identical to the following:

                                                            3                                                 CONFIDENTIAL

                                                            4                This label shall be affixed in a manner that does not obliterate or obscure the contents of the

                                                            5   copies. If any person or party makes copies of documents designated as containing Confidential

                                                            6   Information, the copying person or party shall mark each such copy as containing Confidential

                                                            7   Information in the same form as the Confidentiality notice on the original document.

                                                            8                A party producing documents that are stored on electronic, magnetic, optical or other non-
                                                            9   paper media, such as compact discs, DVD's, video tapes and audio tapes (collectively, "data storage

                                                           10   devices") shall designate the data storage device as containing Confidential Information, by affixing a
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11   label or stamp to the data storage device in the manner described above at the time copies of such
               1635 VILLAGE CENTER CIR., SUITE 200
                     LAS VEGAS, NEVADA 89134




                                                           12   data storage devices are produced. If the receiving party or other persons or entities to whom
AKERMAN LLP




                                                           13   disclosure is authorized pursuant to subparagraph 7.1 make a copy of any data storage device

                                                           14   designated by the producing party as containing Confidential Information, the receiving party or other

                                                           15   authorized person shall mark each such copy as containing Confidential Information in the same form

                                                           16   as the confidentiality notice on the original data storage device produced. If the receiving party or

                                                           17   other authorized person prints out or otherwise makes copies of the documents or information stored

                                                           18   on such data storage device, the receiving party or other authorized person shall mark each page so

                                                           19   copied with the label or stamp specified in subparagraph 3.2.

                                                           20                3.3    Interrogatory Answers. If a party answering an interrogatory or other discovery

                                                           21   demand believes that its answer contains Confidential Information, it shall state so in the

                                                           22   interrogatory response, and that portion of the response will be entitled to the protections of this

                                                           23   order.

                                                           24                3.4    Inspection of Documents. In the event a party elects to produce files and records for

                                                           25   inspection and the requesting party elects to inspect them, no designation of Confidential Information

                                                           26   needs to be made in advance of the inspection. For purposes of such inspection, all material produced

                                                           27   shall be considered as Confidential Information. If the inspecting party selects specified documents to

                                                           28   be copied, the producing party shall designate Confidential Information in accordance with
                                                                                                                     3
                                                                48273261;1
                                                                    Case 2:16-cv-02561-RFB-PAL Document 54 Filed 03/18/19 Page 4 of 12




                                                            1   subparagraph 3.2 at the time the copies are produced.

                                                            2                3.5   Deposition Transcripts. The party asserting confidentiality shall state on the record the

                                                            3   portions it deems confidential. The failure to designate testimony on the record as confidential shall

                                                            4   be a waiver unless the designating party notifies all other parties and files a motion to designate the

                                                            5   testimony as confidential within 5 days of the notification.

                                                            6                3.6   Inadvertent Failure to Designate. Inadvertent failure to identify documents or things

                                                            7   as "Confidential" pursuant to this Protective Order shall not constitute a waiver of any otherwise valid

                                                            8   claim for protection, provided that the provisions of this paragraph are satisfied. If the designating
                                                            9   party discovers that information should have but was not designated "Confidential" or of the

                                                           10   designating party receives notice that would enable the designated party to learn that it has disclosed
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11   such information, the designating party must immediately notify all other parties. In such event,
               1635 VILLAGE CENTER CIR., SUITE 200
                     LAS VEGAS, NEVADA 89134




                                                           12   within thirty (30) days of notifying all other parties, the designating parties must also provide copies
AKERMAN LLP




                                                           13   of the "Confidential" information designated in accordance with this Protective Order. After receipt

                                                           14   of such re-designated information, the "Confidential" information shall be treated as required by this

                                                           15   Protective Order, and the receiving party(ies) shall promptly, and in no event more than fourteen (14)

                                                           16   calendar days from the receipt of the re-designated information, return to the designated party all

                                                           17   previously produced copies of the same unlegended documents or things. The designating party and

                                                           18   the parties may agree to alternative means. The receiving party(ies) shall receive no liability, under

                                                           19   this Protective Order or otherwise, for any disclosure of information contained in unlegended

                                                           20   documents or things occurring before the receiving party was placed on notice of the designating

                                                           21   party's claims of confidentiality.

                                                           22                4.    Designations by Another Party.

                                                           23                4.1   Notification of Designation. If a party other than the producing party believes that a

                                                           24   producing party has produced a document that contains or constitutes Confidential Information of the

                                                           25   non-producing party, the non-producing party may designate the document as Confidential

                                                           26   Information by so notifying all parties in writing within fourteen (14) days of service of the

                                                           27   document.

                                                           28                4.2   Return of Documents; Non-disclosure. Whenever a party other than the producing
                                                                                                                    4
                                                                48273261;1
                                                                    Case 2:16-cv-02561-RFB-PAL Document 54 Filed 03/18/19 Page 5 of 12




                                                            1   party designates a document produced by a producing party as Confidential Information in

                                                            2   accordance with subparagraph 4.1, each party receiving the document shall either add the

                                                            3   Confidential Information designation in accordance with subparagraph 3.2 or substitute a copy of the

                                                            4   document bearing such designation for each copy of the document produced by the producing party.

                                                            5   Each party shall destroy all undesignated copies of the document or return those copies to the

                                                            6   producing party, at the direction of the producing party. No party shall disclose a produced document

                                                            7   to any person, other than the persons authorized to receive Confidential Information under

                                                            8   subparagraph 7.1, until after the expiration of the fourteen (14) day designation period specified in
                                                            9   subparagraph 4.1. If during the fourteen (14) day designation period a party discloses a produced

                                                           10   document to a person authorized to receive Confidential Information under subparagraph 7.1, and
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11   that document is subsequently designated as Confidential Information in accordance with
               1635 VILLAGE CENTER CIR., SUITE 200
                     LAS VEGAS, NEVADA 89134




                                                           12   subparagraph 4.1, the disclosing party shall cause all copies of the document to be destroyed or
AKERMAN LLP




                                                           13   returned to the producing party, at the direction of the producing party. The party may thereafter

                                                           14   disclose a copy of the document that has been marked as Confidential Information by the designating

                                                           15   party, in accordance with subparagraphs 3.2 and 7.1.

                                                           16                5.   Objections to Designations. Any party objecting to a designation of Confidential

                                                           17   Information, including objections to portions of designations of multi-page documents, shall notify

                                                           18   the designating party and all other parties of the objection in writing up to and through trial of the

                                                           19   matter. This notice must specifically identify each document that the objecting party in good faith

                                                           20   believes should not be designated as Confidential Information and provide a brief statement of the

                                                           21   grounds for such belief.      In accordance with the Federal Rules of Civil Procedure governing

                                                           22   discovery disputes, the objecting and the designating parties thereafter shall confer within ten (10)

                                                           23   days after the date of such objection in an attempt to resolve their differences. If the parties are unable

                                                           24   to resolve their differences, the objecting party shall have twenty one (21) days after the conference

                                                           25   concludes to file with the Court a motion to remove the Confidential Information. If an objection is

                                                           26   served within forty-two (42) days of trial, the objecting party must file its motion to remove the

                                                           27   Confidential Information designation within half of the remaining time before trial, and the meet-and-

                                                           28   confer period shall be shortened accordingly. Where a party authored, created, owns, or controls a
                                                                                                                  5
                                                                48273261;1
                                                                    Case 2:16-cv-02561-RFB-PAL Document 54 Filed 03/18/19 Page 6 of 12




                                                            1   document, information or other material that another party designates as Confidential Information,

                                                            2   the party that authored, created, owns, or controls the Confidential Information may so inform the

                                                            3   objecting party and thereafter shall also be considered a designating party for purposes of this

                                                            4   paragraph.

                                                            5                All documents, information and other materials initially designated as Confidential

                                                            6   Information shall be treated as such in accordance with this Protective Order unless and until the

                                                            7   Court rules otherwise, except for deposition transcripts and exhibits initially considered as containing

                                                            8   Confidential Information under subparagraph 3.5, which will lose their confidential status after
                                                            9   twenty-one (21) days unless so designated as Confidential Information. If the Court rules that a

                                                           10   designation should not be maintained as to a particular document, the producing party shall, upon
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11   written request by a party, provide that party a copy of that document without the designation
               1635 VILLAGE CENTER CIR., SUITE 200
                     LAS VEGAS, NEVADA 89134




                                                           12   described in subparagraph 3.2.
AKERMAN LLP




                                                           13                If an objecting party elects not to make such a motion with respect to documents within

                                                           14   twenty one (21) days after the conference, information or other materials to which an objection has

                                                           15   been made, the objection shall be deemed withdrawn. The designating party shall have twenty one

                                                           16   (21) days to respond to the objecting party’s motion. If no response is filed by the designating party

                                                           17   within twenty one (21) days, the designating party shall be deemed to have consented to the objecting

                                                           18   party’s motion pursuant to LR 7-2(d).

                                                           19                6.    Custody. All Confidential Information and any and all copies, extracts and summaries

                                                           20   thereof, including memoranda relating thereto, shall be retained by the receiving party in the custody

                                                           21   of counsel of record, or by persons to whom disclosure is authorized under subparagraph 7.1.

                                                           22                7.    Handling Prior to Trial.

                                                           23                7.1   Authorized Disclosures. Confidential Information shall be disclosed by the receiving

                                                           24   party only to the following persons:

                                                           25                a.    Counsel for the parties in this litigation, including their associates, clerks, paralegals,

                                                           26   and secretarial personnel;

                                                           27                b.    Qualified persons taking testimony in this litigation involving such Confidential

                                                           28   Information, and necessary stenographic, videotape and clerical personnel;
                                                                                                                     6
                                                                48273261;1
                                                                    Case 2:16-cv-02561-RFB-PAL Document 54 Filed 03/18/19 Page 7 of 12




                                                            1                c.     Experts and their staff who are retained by counsel as expert witnesses for a party in

                                                            2   this litigation;

                                                            3                d.     Experts and their staff who are consulted by counsel for a party in this litigation;

                                                            4                e.     Parties to this litigation, limited to the named party and, if that party is a corporate

                                                            5   entity, a limited number of employees of the corporate entity and its insurers;

                                                            6                f.     Designated in-house counsel and a limited number of assistants, administrative or

                                                            7   otherwise;

                                                            8                g.     Outside vendors employed by counsel for copying, scanning and general handling of
                                                            9   documents;

                                                           10                h.     Any person of whom testimony is taken regarding the Confidential Information,
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11   except that such person may only be shown Confidential Information during his/her testimony, and
               1635 VILLAGE CENTER CIR., SUITE 200
                     LAS VEGAS, NEVADA 89134




                                                           12   may not retain a copy of such Confidential Information; and
AKERMAN LLP




                                                           13                i.     This Court and this Court’s staff, subject to the Court’s processes for filing materials

                                                           14   under seal.

                                                           15                Such disclosures are authorized only to the extent necessary to investigate, prosecute, or

                                                           16   defend the litigation.

                                                           17                Confidential Information may not be disclosed to persons under subparagraphs (c) or (d) until

                                                           18   the receiving party has obtained a written acknowledgment from the person receiving Confidential

                                                           19   Information, in the form of the Declaration attached hereto as Exhibit A, that he or she has received a

                                                           20   copy of this Protective Order and has agreed to be bound by it. A party who discloses Confidential

                                                           21   Information in accordance with subparagraph 7.1 shall retain the written acknowledgment from each

                                                           22   person receiving Confidential Information, shall maintain a list of all persons to whom a receiving

                                                           23   party has disclosed Confidential Information and identify what documents have been disclosed, and

                                                           24   shall furnish the written acknowledgments and disclosure list to opposing counsel as follows: (i) for a

                                                           25   person under subparagraph (c), within thirty (30) days after the person signs the Declaration; and (ii)

                                                           26   for a person under subparagraph (d), within thirty (30) days after the matter is finally concluded.

                                                           27   Disclosure of Confidential Information to this Court, including judicial staff, shall be made in

                                                           28   accordance with subparagraph 7.4 of this Protective Order.
                                                                                                                      7
                                                                48273261;1
                                                                     Case 2:16-cv-02561-RFB-PAL Document 54 Filed 03/18/19 Page 8 of 12




         1                                                                    7.2   Unauthorized Disclosures. All persons receiving Confidential Information under the
Modified
by the   2                                                       terms of this Protective Order are under the jurisdiction of the state courts and U.S. federal courts
court.
         3                                                       located in Nevada for all matters arising from the improper disclosure or use of such information. If

                                                             4   Confidential Information is disclosed to any person other than in the manner authorized by this

                                                             5   Protective Order, the party or person responsible for the disclosure, and any other party or person

                                                             6   who is subject to this Protective Order and learns of such disclosure, shall immediately bring such

                                                             7   disclosure to the attention of the designating party. Without prejudice to other rights and remedies of

                                                             8   the designating party, the responsible party or person shall make every effort to obtain and return the
                                                             9   Confidential Information and to prevent further disclosure on its own part or on the part of the person

                                                            10   who was the unauthorized recipient of such information.
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                7.3   Court Filings. In the event any Confidential Information must be filed with the Court
                1635 VILLAGE CENTER CIR., SUITE 200
                      LAS VEGAS, NEVADA 89134




                                                            12   prior to trial, the proposed filing shall be accompanied by a motion to file the Confidential
 AKERMAN LLP




                                                            13   Information under seal that complies with Local Rule 10-5(b) and a proposed order, and the

                                                            14   application and proposed order shall be directed to the judge to whom the Confidential Information is

                                                            15   directed. This provision is applicable to briefs, memoranda, and other filings which quote,

                                                            16   summarize, or describe Confidential Information.

                                                            17                8.    Care in Storage. Any person in possession of Confidential Information produced by

                                                            18   another party shall exercise reasonable and appropriate care with regard to the storage, custody,

                                                            19   copying, and use of such information to ensure that the confidential and sensitive nature of same is

                                                            20   maintained.

                                                            21                9.    Handling During Trial. Confidential Information that is subject to this Order may be

                                                            22   marked and used as trial exhibits by either party, subject to terms and conditions as imposed by the

                                                            23   Court upon application by any party.

                                                            24                10.   No Implied Waivers. This Protective Order shall not be interpreted as a waiver of the

                                                            25   right to object, under applicable law, to the furnishing of information in response to discovery

                                                            26   requests or to object to a requested inspection of documents or facilities. Parties producing

                                                            27   Confidential Information in this litigation are doing so only pursuant to the terms of this Protective

                                                            28   Order. The taking of any action in accordance with the provisions of this Protective Order shall not be
                                                                                                                    8
                                                                 48273261;1
                                                                    Case 2:16-cv-02561-RFB-PAL Document 54 Filed 03/18/19 Page 9 of 12




                                                            1   interpreted as a waiver of any claim or position or defense in this action, or any other actions.

                                                            2                11.   No Admission. The designation of any item as Confidential Information shall not be

                                                            3   construed as an admission that such material, or any testimony concerning such material, would be

                                                            4   admissible in evidence in this litigation or in any other proceeding.

                                                            5                12.   Inadvertent Disclosure. Nothing in this Protective Order abridges applicable law

                                                            6   concerning inadvertent disclosure of a document that the Disclosing Party believes contains attorney-

                                                            7   client communications, attorney work product, or otherwise privileged information. If a party

                                                            8   inadvertently discloses documents or information subject to a claim of privilege or work product
                                                            9   protection, such disclosure will not waive otherwise applicable claims of privilege or work product

                                                           10   protection under applicable law. Upon discovery by the Receiving Party, or receipt of written notice
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11   from the Disclosing Party identifying privileged or protected Documents that were inadvertently
               1635 VILLAGE CENTER CIR., SUITE 200
                     LAS VEGAS, NEVADA 89134




                                                           12   produced, the receiving party shall within seven (7) business days either: (a) return or certify the
AKERMAN LLP




                                                           13   destruction of all such documents, all copies, and any work product or portions of any work product

                                                           14   containing or reflecting the contents of the subject materials; or (b) after attempting to resolve any

                                                           15   dispute with opposing counsel informally, file a motion to challenge the assertion of privilege and

                                                           16   tender the subject documents for in camera review with the motion. The moving party shall do

                                                           17   nothing to compromise the privilege claim until the Court rules on said motion and the opportunity

                                                           18   for appellate review is exhausted or the issue is otherwise resolved.

                                                           19                13.   Parties' Own Documents. This Protective Order shall in no way restrict the parties in

                                                           20   their use of their own documents and information, and nothing in this Protective Order shall preclude

                                                           21   any party from voluntarily disclosing its own documents or information to any party or nonparty.

                                                           22                14.   Motion by Third Party to Compel Production of Confidential Information. If any

                                                           23   third party subpoenas Confidential Information from a party to this action or moves to compel a party

                                                           24   to this action to produce any such information, such party shall immediately notify the parties who

                                                           25   originally produced and/or designated such information that a subpoena has been served or a motion

                                                           26   has been made in order to allow the parties who originally produced and/or designated such

                                                           27   information the opportunity to seek a protective order or oppose the motion or application. If, within

                                                           28   thirty (30) days after receiving notice of a subpoena seeking Confidential Information from a
                                                                                                                   9
                                                                48273261;1
                                                                   Case 2:16-cv-02561-RFB-PAL Document 54 Filed 03/18/19 Page 10 of 12




                                                            1   receiving party, the party who originally produced and/or designated such information fails to move

                                                            2   for a protective order, the party subject to the subpoena may produce said information. In addition, if

                                                            3   a party is ordered to produce Confidential Information covered by this Protective Order, then notice

                                                            4   and, if available, a copy of the order compelling disclosure shall immediately be given the parties

                                                            5   who originally produced and/or designated such information. Nothing in this Protective Order shall

                                                            6   be construed as requiring the party who is ordered to produce such Confidential Information to

                                                            7   challenge or appeal any order requiring the production of such information or to subject

                                                            8   himself/herself to any penalty for non-compliance with any legal process or seek any relief from the
                                                            9   Court.

                                                           10                15.    No Effect on Other Rights. This Protective Order shall in no way abrogate or
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11   diminish any pre-existing contractual, statutory, or other legal obligations or rights of any party with
               1635 VILLAGE CENTER CIR., SUITE 200
                     LAS VEGAS, NEVADA 89134




                                                           12   respect to Confidential Information.
AKERMAN LLP




                                                           13                16.    Modification. In the event any party hereto seeks a Court order to modify the terms of

                                                           14   this Protective Order, or seeks a protective order which incorporates the terms and conditions of this

                                                           15   Protective Order said party shall make such request by written stipulation or noticed motion to all

                                                           16   parties that must be served and filed in accordance with local court rules.

                                                           17                17.    Handling Upon Conclusion of Litigation. All parties, counsel, and persons to whom

                                                           18   disclosure was made agree to return all Confidential Information to the designating party within thirty

                                                           19   (30) days of the conclusion of litigation between the parties, including final appellate action or the

                                                           20   expiration of time to appeal or seek further review. In addition, counsel shall certify in writing that all

                                                           21   such Confidential Information have been returned. Counsel for each party also shall contact each

                                                           22   person to whom that party has provided a copy of any Confidential Information and request the

                                                           23   documents be returned. In lieu of returning Confidential Information, the person or party in

                                                           24   possession of such information may elect to destroy it.

                                                           25                If the person or party in possession of Confidential Information elects to destroy it rather than

                                                           26   return it, that person or party must notify the designating party in writing of the destruction of the

                                                           27   information within ninety (90) days of the conclusion of litigation between the parties, including final

                                                           28   appellate action or the expiration of time to appeal or seek further review.
                                                                                                                      10
                                                                48273261;1
                                                                   Case 2:16-cv-02561-RFB-PAL Document 54 Filed 03/18/19 Page 11 of 12




                                                            1
                                                                This the 18th day of March, 2019.                  This the 18th day of March, 2019.
                                                            2

                                                            3   AKERMAN LLP                                        ALVERSON TAYLOR MORTENSEN &
                                                                                                                   SANDERS
                                                            4   /s/ Rex D. Garner____________
                                                                ARIEL E. STERN, ESQ.                                /s/Adam R. Knecht
                                                            5   Nevada Bar No. 8276                                KURT R. BONDS, ESQ.
                                                                REX D. GARNER, ESQ.                                Nevada Bar No. 6228
                                                            6   Nevada Bar No. 9401                                ADAM R. KNECHT, ESQ.
                                                                1635 Village Center Circle, Suite 200              Nevada Bar No. 13166
                                                            7   Las Vegas, Nevada 89134                            7401 W. Charleston Blvd
                                                                                                                   Las Vegas, Nevada 89117
                                                            8   Attorneys for Plaintiff The Bank of New York fka
                                                                The Bank of New York, as Trustee for the           Attorneys for Defendant Star Hill HOA
                                                            9   Certificateholders CWABS, Inc., Asset-Backed
                                                                Certificates, Series 2006-6
                                                           10
                                                                This the 18th day of March, 2019.
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11
               1635 VILLAGE CENTER CIR., SUITE 200




                                                                KIM GILBERT EBRON
                     LAS VEGAS, NEVADA 89134




                                                           12
AKERMAN LLP




                                                           13   /s/Diana S. Ebron
                                                                DIANA S. EBRON, ESQ.
                                                           14   Nevada Bar No. 10580
                                                                JACQUELINE A. GILBERT, ESQ.
                                                           15   Nevada Bar No. 10593
                                                                KAREN L. HANKS, ESQ.
                                                           16   Nevada Bar No. 9578
                                                                7625 Dean Martin Drive, Suite 110
                                                           17   Las Vegas, Nevada 89139

                                                           18   Attorneys for SFR Investments Pool 1, LLC

                                                           19

                                                           20                                                      IT IS SO ORDERED.
                                                           21
                                                                                                                   ______________________________________
                                                           22                                                      UNITED STATES MAGISTRATE JUDGE
                                                           23                                                              March 20, 2019
                                                                                                                   DATED:_______________________________
                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                              11
                                                                48273261;1
                                                                   Case 2:16-cv-02561-RFB-PAL Document 54 Filed 03/18/19 Page 12 of 12




                                                            1                                                       EXHIBIT A

                                                            2                          ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

                                                            3                I, ______________________, and read in its entirety and understand the Protective Order that

                                                            4   was issued by the United States District Court, for the District of Nevada, on ________________,

                                                            5   2019, in the case of The Bank of New York fka The Bank of New York, as Trustee for the

                                                            6   Certificateholders CWABS, Inc., Asset-Backed Certificates, Series 2006-6 v. Star Hill Homeowners

                                                            7   Association, et al., Case No. 2:16-cv-02561-RFB-PAL. I agree to comply with and be bound by all

                                                            8   terms of this Protective Order and I understand and acknowledge that failure to so comply could
                                                            9   expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will not

                                                           10   disclose in any manner any information or item that is subject to this Protective Order to any person or
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11   entity except in strict compliance with this Protective Order. Further, I solemnly promise that I will
               1635 VILLAGE CENTER CIR., SUITE 200
                     LAS VEGAS, NEVADA 89134




                                                           12   not offer to sell, advertise or publicize that I have obtained any protected material subject to this
AKERMAN LLP




                                                           13   Protective Order.

                                                           14                At the conclusion of this matter, I will return all protected materials which came into my

                                                           15   possession or control to counsel for the party from whom I received the protected material, or I will

                                                           16   destroy those materials.           I understand that any confidential information contained within any

                                                           17   summaries of protected material shall remain protected pursuant to the terms of this Order.

                                                           18                I further agree to submit to the jurisdiction of the United States District Court, for the District

                                                           19   of Nevada for the purpose of enforcing the terms of this Protective Order, even if such enforcement

                                                           20   proceedings occur after termination of this action.

                                                           21                I certify under penalty of perjury that the foregoing is true and correct.

                                                           22                Date: ____________________________

                                                           23                City and State where signed: ________________________________

                                                           24                Printed Name: ___________________________________________

                                                           25                Address: ________________________________________________
                                                                             Signature: _______________________________________________
                                                           26

                                                           27

                                                           28
                                                                                                                       12
                                                                48273261;1
